Item 1. Schedule of Investments: Putnam VT American Government Income Fund The fund's portfolio 9/30/05 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (57.5%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.6%) Government National Mortgage Association Adjustable Rate Mortgages 4 1/2s, August 20, 2034 $4,222,033 $4,201,957 Government National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from June 15, 2030 to March 15, 2032 79,955 85,330 7s, September 15, 2031 59,817 63,839 6 1/2s, with due dates from April 15, 2028 to October 15, 2032 403,212 420,537 6s, April 15, 2028 200,975 207,350 U.S. Government Agency Mortgage Obligations (54.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from January 1, 2030 to July 1, 2031 505,899 536,882 7 1/2s, with due dates from October 1, 2014 to October 1, 2015 82,115 86,342 7s, with due dates from November 1, 2026 to July 1, 2032 3,386,811 3,545,042 6 1/2s, with due dates from May 1, 2031 to October 1, 2034 8,396,601 8,643,165 5 1/2s, December 1, 2033 739,713 740,580 5 1/2s, October 1, 2018 626,655 636,643 5s, with due dates from May 1, 2018 to November 1, 2018 7,092,615 7,087,351 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from August 1, 2029 to June 1, 2032 807,580 856,280 7s, September 1, 2031 1,295,531 1,357,170 7s, TBA, October 1, 2035 5,900,000 6,175,641 6 1/2s, with due dates from August 1, 2032 to December 1, 2034 9,427,780 9,707,187 5 1/2s, with due dates from November 1, 2016 to March 1, 2020 2,672,402 2,714,655 5 1/2s, TBA, October 1, 2035 56,746,000 56,728,267 5s, with due dates from April 1, 2019 to May 1, 2020 153,209 152,948 4 1/2s, with due dates from January 1, 2020 to June 1, 2020 7,091,057 6,945,139 4s, with due dates from May 1, 2019 to September 1, 2020 541,818 521,174 Total U.S. government and agency mortgage obligations (cost U.S. GOVERNMENT AGENCY OBLIGATIONS (6.3%)(a) Principal amount Value Fannie Mae 4 1/4s, August 15, 2010 $1,700,000 $1,684,020 Federal Farm Credit Bank 5 3/4s, January 18, 2011 10,000,000 10,512,296 Total U.S. government agency obligations (cost $11,556,846) U.S. TREASURY OBLIGATIONS (12.6%)(a) Principal amount Value U.S. Treasury Bonds 8s, November 15, 2021 $4,260,000 $5,899,435 6 1/4s, May 15, 2030 11,505,000 14,289,569 U.S. Treasury Notes 4 1/4s, August 15, 2013 4,307,000 4,291,522 Total U.S. treasury obligations (cost $22,462,743) COLLATERALIZED MORTGAGE OBLIGATIONS (25.8%)(a) Principal amount Value Fannie Mae IFB Ser. 03-130, Class SJ, 12.68s, 2034 $90,880 $99,575 IFB Ser. 05-74, Class CP, 10.707s, 2035 364,521 398,011 IFB Ser. 05-74, Class DM, 10.34s, 2035 423,160 455,302 IFB Ser. 05-74, Class CS, 9.488s, 2035 416,029 443,462 Ser. 03-W6, Class PT1, 9.37s, 2042 519,218 559,018 Ser. 00-42, Class B2, 8s, 2030 10,887 11,747 Ser. 00-17, Class PA, 8s, 2030 53,648 57,733 Ser. 00-18, Class PA, 8s, 2030 50,367 54,189 Ser. 00-19, Class PA, 8s, 2030 Ser. 00-20, Class PA, 8s, 2030 Ser. 00-21, Class PA, 8s, 2030 Ser. 00-22, Class PA, 8s, 2030 Ser. 97-37, Class PB, 8s, 2027 Ser. 97-13, Class TA, 8s, 2027 Ser. 97-21, Class PA, 8s, 2027 Ser. 97-22, Class PA, 8s, 2027 Ser. 97-16, Class PE, 8s, 2027 Ser. 97-25, Class PB, 8s, 2027 Ser. 95-12, Class PD, 8s, 2025 Ser. 95-5, Class A, 8s, 2025 Ser. 95-5, Class TA, 8s, 2025 Ser. 95-6, Class A, 8s, 2025 Ser. 95-7, Class A, 8s, 2025 Ser. 94-106, Class PA, 8s, 2024 Ser. 94-95, Class A, 8s, 2024 Ser. 05-W3, Class 1A, 7 1/2s, 2045 Ser. 04-W8, Class 3A, 7 1/2s, 2044 Ser. 04-T3, Class 1A4, 7 1/2s, 2044 Ser. 04-W9, Class 2A3, 7 1/2s, 2044 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 Ser. 03-W4, Class 4A, 7 1/2s, 2042 Ser. 02-T18, Class A4, 7 1/2s, 2042 Ser. 03-W3, Class 1A3, 7 1/2s, 2042 Ser. 02-T16, Class A3, 7 1/2s, 2042 Ser. 03-W2, Class 1A3, 7 1/2s, 2042 Ser. 02-W4, Class A5, 7 1/2s, 2042 Ser. 02-W1, Class 2A, 7 1/2s, 2042 Ser. 02-14, Class A2, 7 1/2s, 2042 Ser. 01-T10, Class A2, 7 1/2s, 2041 Ser. 02-T4, Class A3, 7 1/2s, 2041 Ser. 02-T6, Class A2, 7 1/2s, 2041 Ser. 01-T12, Class A2, 7 1/2s, 2041 Ser. 01-T8, Class A1, 7 1/2s, 2041 Ser. 01-T7, Class A1, 7 1/2s, 2041 Ser. 01-T3, Class A1, 7 1/2s, 2040 Ser. 99-T2, Class A1, 7 1/2s, 2039 Ser. 03-W10, Class 1A1, 7 1/2s, 2032 Ser. 02-T1, Class A3, 7 1/2s, 2031 Ser. 00-T6, Class A1, 7 1/2s, 2030 Ser. 02-W7, Class A5, 7 1/2s, 2029 Ser. 02-W3, Class A5, 7 1/2s, 2028 IFB Ser. 05-66, Class PS, 7.3s, 2035 IFB Ser. 05-57, Class MN, 7.148s, 2035 Ser. 02-26, Class A1, 7s, 2048 Ser. 04-W12, Class 1A3, 7s, 2044 Ser. 04-T3, Class 1A3, 7s, 2044 Ser. 04-T2, Class 1A3, 7s, 2043 Ser. 03-W3, Class 1A2, 7s, 2042 Ser. 02-T16, Class A2, 7s, 2042 Ser. 02-T19, Class A2, 7s, 2042 Ser. 02-14, Class A1, 7s, 2042 Ser. 01-T10, Class A1, 7s, 2041 Ser. 02-T4, Class A2, 7s, 2041 Ser. 01-W3, Class A, 7s, 2041 Ser. 05-45, Class OX, Interest Only (IO), 7s, 2035 Ser. 04-W1, Class 2A2, 7s, 2033 Ser. 03-W8, Class 2A, 7s, 2042 Ser. 318, Class 2, IO, 6s, 2032 Ser. 350, Class 2, IO, 5 1/2s, 2034 Ser. 338, Class 2, IO, 5 1/2s, 2033 Ser. 333, Class 2, IO, 5 1/2s, 2033 Ser. 329, Class 2, IO, 5 1/2s, 2033 Ser. 03-45, Class PI, IO, 5 1/2s, 2029 Ser. 343, Class 25, IO, 4 1/2s, 2018 IFB Ser. 03-66, Class SA, IO, 3.82s, 2033 IFB Ser. 04-51, Class S0, IO, 3.22s, 2034 IFB Ser. 05-65, Class KI, IO, 3.17s, 2035 IFB Ser. 05-89, Class S, IO, 3.06s, 2035 IFB Ser. 05-87, Class SG, IO, 3.03s, 2035 IFB Ser. 05-92, Class SC, IO, 2.99s, 2035 IFB Ser. 05-83, Class SL, IO, 2.95s, 2035 IFB Ser. 05-72, Class WS, IO, 2.92s, 2035 IFB Ser. 05-82, Class SW, IO, 2.9s, 2035 IFB Ser. 05-82, Class SY, IO, 2.9s, 2035 IFB Ser. 05-45, Class EW, IO, 2.89s, 2035 IFB Ser. 05-47, Class SW, IO, 2.89s, 2035 IFB Ser. 04-72, Class BS, IO, 2.67s, 2034 IFB Ser. 03-124, Class ST, IO, 2.67s, 2034 IFB Ser. 05-67, Class BS, IO, 2.32s, 2035 IFB Ser. 05-87, Class SE, IO, 2.3s, 2035 IFB Ser. 05-74, Class SE, IO, 2.27s, 2035 IFB Ser. 05-82, Class SI, IO, 2.27s, 2035 IFB Ser. 05-74, Class NI, IO, 2 1/4s, 2035 Ser. 03-W10, Class 1A, IO, 1.382s, 2043 Ser. 03-W10, Class 3A, IO, 1.365s, 2043 Ser. 03-T2, Class 2, IO, 0.905s, 2042 Ser. 03-W6, Class 51, IO, 0.683s, 2042 Ser. 05-65, Class KO, Principal Only (PO), zero %, 2035 Ser. 354, Class 1, PO, zero %, 2034 Ser. 352, Class 1, PO, zero %, 2034 Ser. 353, Class 1, PO, zero %, 2034 Ser. 02-82, Class TO, PO, zero %, 2032 FRB Ser. 05-79, Class FE, zero %, 2035 FRB Ser. 05-45, Class FG, zero %, 2035 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. 212, IO, 6s, 2031 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-59, Class 1A3, 7 1/2s, 2043 Ser. T-58, Class 4A, 7 1/2s, 2043 Ser. T-42, Class A5, 7 1/2s, 2042 Ser. T-41, Class 3A, 7 1/2s, 2032 Ser. T-60, Class 1A2, 7s, 2044 Ser. T-59, Class 1A2, 7s, 2043 Ser. T-55, Class 1A2, 7s, 2043 Freddie Mac IFB Ser. 3012, Class GP, 7.96s, 2035 IFB Ser. 3031, Class BS, 7 3/4s, 2027 Ser. 2229, Class PD, 7 1/2s, 2030 Ser. 2224, Class PD, 7 1/2s, 2030 Ser. 2217, Class PD, 7 1/2s, 2030 Ser. 2187, Class PH, 7 1/2s, 2029 Ser. 1989, Class C, 7 1/2s, 2027 Ser. 1990, Class D, 7 1/2s, 2027 Ser. 1969, Class PF, 7 1/2s, 2027 Ser. 1975, Class E, 7 1/2s, 2027 Ser. 1943, Class M, 7 1/2s, 2027 Ser. 1932, Class E, 7 1/2s, 2027 Ser. 1938, Class E, 7 1/2s, 2027 Ser. 1941, Class E, 7 1/2s, 2027 Ser. 1924, Class H, 7 1/2s, 2027 Ser. 1928, Class D, 7 1/2s, 2027 Ser. 1915, Class C, 7 1/2s, 2026 Ser. 1923, Class D, 7 1/2s, 2026 Ser. 1904, Class D, 7 1/2s, 2026 Ser. 1905, Class H, 7 1/2s, 2026 Ser. 1890, Class H, 7 1/2s, 2026 Ser. 1895, Class C, 7 1/2s, 2026 Ser. 2256, Class UA, 7s, 2030 Ser. 2208, Class PG, 7s, 2030 Ser. 2211, Class PG, 7s, 2030 Ser. 2198, Class PH, 7s, 2029 Ser. 2054, Class H, 7s, 2028 Ser. 2031, Class PG, 7s, 2028 Ser. 2020, Class E, 7s, 2028 Ser. 1998, Class PL, 7s, 2027 Ser. 1999, Class PG, 7s, 2027 Ser. 2004, Class BA, 7s, 2027 Ser. 2005, Class C, 7s, 2027 Ser. 2005, Class CE, 7s, 2027 Ser. 2006, Class H, 7s, 2027 Ser. 2006, Class T, 7s, 2027 Ser. 1987, Class AP, 7s, 2027 Ser. 1987, Class PT, 7s, 2027 Ser. 1978, Class PG, 7s, 2027 Ser. 1973, Class PJ, 7s, 2027 Ser. 1725, Class D, 7s, 2024 Ser. 2008, Class G, 7s, 2023 Ser. 1750, Class C, 7s, 2023 Ser. 1530, Class I, 7s, 2023 Ser. 224, IO, 6s, 2033 Ser. 226, IO, 5 1/2s, 2034 Ser. 223, IO, 5 1/2s, 2032 Ser. 3045, Class DI, IO, 5s, 2035 IFB Ser. 3031, Class BI, IO, 3.1s, 2035 IFB Ser. 3033, Class SF, IO, 3.097s, 2012 IFB Ser. 2981, Class AS, IO, 2.952s, 2035 IFB Ser. 2981, Class BS, IO, 2.952s, 2035 IFB Ser. 2981, Class CS, IO, 2.952s, 2035 IFB Ser. 3012, Class UI, IO, 2.652s, 2035 IFB Ser. 2937, Class SY, IO, 2.332s, 2035 IFB Ser. 3012, Class IG, IO, 2.312s, 2035 IFB Ser. 2957, Class SW, IO, 2.232s, 2035 Ser. 3045, Class DO, PO, zero %, 2035 FRB Ser. 3046, Class UF, zero %, 2035 FRB Ser. 3024, Class CW, zero %, 2035 FRB Ser. 3022, Class TC, zero %, 2035 FRB Ser. 2958, Class FL, zero %, 2035 FRN Ser. 3030, Class CF, zero %, 2035 Government National Mortgage Association IFB Ser. 05-68, Class SP, 8.255s, 2035 IFB Ser. 05-68, Class DP, 7.34s, 2035 IFB Ser. 05-7, Class NP, 6.16s, 2033 IFB Ser. 05-68, Class SI, IO, 2.66s, 2035 IFB Ser. 05-65, Class SI, IO, 2.554s, 2035 IFB Ser. 05-51, Class SJ, IO, 2.404s, 2035 IFB Ser. 05-68, Class S, IO, 2.404s, 2029 IFB Ser. 05-60, Class SJ, IO, 2.052s, 2034 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 Ser. 05-RP3, Class 1A3, 8s, 2035 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 Total collateralized mortgage obligations (cost $51,007,046) $49,999,472 ASSET-BACKED SECURITIES (2.5%)(a) Principal amount Value Banc of America Mortgage Securities Ser. 04-D, Class 2A, IO, 0.721s, 2034 $1,616,928 $11,116 Ser. 05-E, Class 2, IO, 0.306s, 2035 Master Adjustable Rate Mortgages Trust Ser. 04-03, Class 4AX, IO, 1.417s, 2034 Ser. 05-2, Class 7AX, IO, 0.168s, 2035 Morgan Stanley Mortgage Loan Trust Ser. 05-3AR, Class 2A2, 5.29s, 2035 Ser. 05-5AR, Class 2A1, 5.475s, 2035 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR9, Class 1A2, 4.354s, 2035 Ser. 05-AR10, Class 2A18, IO, 0.61s, 2035 Ser. 05-AR12, Class 2A5, 4.322s, 2035 Total asset-backed securities (cost $4,858,853) $4,809,697 SHORT-TERM INVESTMENTS (29.2%)(a) Principal amount Value Interest in $475,000,000 joint tri-party repurchase agreement dated September 30, 2005, with Bank of America Securities LLC, due October 3, 2005, with respect to various U.S. Government obligations maturity value of $46,415,003 for an effective yield of 3.88% (collateralized by Freddie Mac and Fannie Mae with yields ranging from 3.78% to 6.00% and a due dates ranging from July 1, 2025 to September 1, 2035, valued at $484,500,000) $46,400,000 $46,400,000 U.S. Treasury Bills zero %, November 3, 2005 (SEG) U.S. Treasury Bills zero %, November 30, 2005 (SEG) Federal Home Loan Bank, zero %, October 12, 2005 Total short-term investments (cost $56,515,805) $56,515,805 TOTAL INVESTMENTS Total investments (cost $258,785,526) (b) $259,415,295 FUTURES CONTRACTS OUTSTANDING at 9/30/05 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro 90 day (Long) 6 $1,434,225 Dec-05 $(10,553) Euro 90 day (Long) 2 Mar-05 U.S. Treasury Bond (Long) 75 Dec-05 U.S. Treasury Note 5 yr (Short) Dec-05 U.S. Treasury Note 10 yr (Long) Dec-05 U.S. Treasury Note 2 yr (Short) 48 Dec-05 Total $(358) TBA SALE COMMITMENTS OUTSTANDING at 9/30/05 (proceeds receivable $18,419,184) (Unaudited) Principal Settlement Agency amount date Value FHLMC, 6 1/2s, October 1, 2035 $8,040,000 10/13/05 $8,262,984 FNMA, 5 1/2s, October 1, 2035 10/13/05 FNMA, 4 1/2s, October 1, 2020 10/18/05 Total $18,335,578 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/05 (Unaudited) Unrealized Notional Termination appreciation/ amount date (depreciation) Agreement with Bank of America, N.A. dated August 9, 2005 to pay semi-annually the notional amount multiplied by 4.892% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. $26,000,000 8/11/15 $(262,742) Agreement with Bank of America, N.A. dated March 25, 2004 to pay semi-annually the notional amount multiplied by 3.075% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 3/30/09 Agreement with Bank of America, N.A. dated December 2, 2003 to pay semi-annually the notional amount multiplied by 2.444% and receive quarterly the notional amount multiplied by the three month USD- LIBOR. 12/5/05 Agreement with Bank of America, N.A. dated December 12, 2003 to pay semi-annually the notional amount multiplied by 2.1125% and receive quarterly the notional amount multiplied by the three month USD-LIBOR. 12/16/05 Agreement with Bank of America, N.A. dated August 30, 2005 to pay semi-annually the notional amount multiplied by 4.53125% and receive quarterly the notional amount multiplied by the three month USD- LIBOR-BBA. 9/1/15 Agreement with Credit Suisse First Boston International dated July 7, 2004 to receive semi-annually the notional amount multiplied by 2.931% and pay quarterly the notional amount multiplied by the three month USD-LIBOR. 7/9/06 Agreement with JPMorgan Chase Bank, N.A. dated July 29, 2005 to pay semi-annually the notional amount multiplied by 4.6757% and receive quarterly the notional amount multiplied by the three month USD-LIBOR. 8/2/15 Agreement with Lehman Brothers Special Financing, Inc. dated February 2, 2005 to receive semi-annually the notional amount multiplied by 4.089% and pay quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 2/4/10 Agreement with Lehman Brothers Special Financing, Inc. dated December 9, 2003 to receive semi-annually the notional amount multiplied by 4.641% and pay quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 12/15/13 Agreement with Lehman Brothers Special Financing, Inc. dated June 27, 2005 to pay semi-annually the notional amount multiplied by 3.9334% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 6/29/07 Agreement with Lehman Brothers Special Financing, Inc. dated December 5, 2003 to receive semi-annually the notional amount multiplied by 2.23762% and pay quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 12/9/05 Agreement with Lehman Brothers Special Financing, Inc. dated December 12, 2003 to pay semi-annually the notional amount multiplied by 4.579% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 12/16/13 Agreement with Lehman Brothers Special Financing, Inc. dated June 27, 2005 to pay semi-annually the notional amount multiplied by 4.3059% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 6/29/15 Agreement with Lehman Brothers Special Financing, Inc. dated December 11, 2003 to pay semi-annually the notional amount multiplied by 4.710% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 12/15/13 Agreement with Lehman Brothers Special Financing, Inc. dated December 11, 2003 to pay semi-annually the notional amount multiplied by 2.235% and receive quarterly the notional amount multiplied by the three month USD-LIBOR-BBA. 12/15/05 Total $(576,598) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/05 (Unaudited) Notional Termination Unrealized amount date depreciation Agreement with Lehman Brothers Finance, S.A. dated September 20, 2005 to receive/(pay) semiannually the notional amount multiplied by the return of the Lehman Brothers US Hybrid ARM Index and pay semiannually the notional amount multiplied by the six month USD-LIBOR-BBA adjusted by a specified spread. $49,433,000 2/21/06 $(172,209) WRITTEN OPTIONS OUTSTANDING at 9/30/05 (premiums received $566,976) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.55% versus the three month LIBOR maturing on July 5, 2017. $7,330,000 Jul 17 / $4.55 $373,830 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.55% versus the three month LIBOR maturing on July 5, 2017. Jul 17 / $4.55 $549,750 NOTES (a) Percentages indicated are based on net assets of $193,790,310. (b) The aggregate identified cost on a tax basis is $259,092,295, resulting in gross unrealized appreciation and depreciation of $2,443,242 and $2,120,242, respectively, or net unrealized appreciation of $323,000. (SEG) This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at September 30, 2005. At September 30, 2005, liquid assets totaling $95,322,818 have been designated as collateral for open forward commitments and open swap contracts. TBA after the name of a security represents to be announced securities. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at September 30, 2005. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at September 30, 2005. Security valuation Investments, including mortgage backed securities, are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Restricted securities are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Short-term investments having remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. Stripped mortgage-backed securities The fund may invest in stripped mortgage-backed securities which represent a participation in mortgage loans and may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase. The fund may also write options on securities it owns or in which it may invest, or swaps, to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price, or if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security or index underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to- market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assetsand liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Capital Appreciation Fund The fund's portfolio 9/30/05 (Unaudited) COMMON STOCKS (99.7%)(a) Shares Value Aerospace and Defense (0.0%) AAR Corp. (NON) 734 $12,610 Triumph Group, Inc. (NON) 261 9,701 Airlines (0.8%) Alaska Air Group, Inc. (NON) 1,547 44,956 ExpressJet Holdings, Inc. (NON) (S) 7,455 66,871 JetBlue Airways Corp. (NON) (S) 17,180 302,368 World Air Holdings, Inc. (NON) 647 6,858 Automotive (0.8%) BorgWarner, Inc. 3,260 184,060 TBC Corp. (NON) 314 10,830 Tenneco Automotive, Inc. (NON) 13,372 234,144 Banking (6.9%) Anchor BanCorp Wisconsin, Inc. 671 19,781 Bank of America Corp. 17,480 735,908 Center Financial Corp. 176 4,136 City Holding Co. 438 15,663 Commerce Bancorp, Inc. (S) 46,080 1,414,195 First Regional Bancorp (NON) 46 3,624 FirstFed Financial Corp. (NON) 4,851 261,032 Independent Bank Corp. - Michigan 542 15,734 Lakeland Financial Corp. 100 4,135 Provident Financial Hldgs. 153 4,292 R&G Financial Corp. Class B (Puerto Rico) 5,552 76,340 Republic Bancorp, Inc. Class A 143 2,992 Southwest Bancorp, Inc. 304 6,679 Taylor Capital Group, Inc. 89 3,366 U.S. Bancorp 31,020 871,042 Westcorp 900 53,010 Biotechnology (0.3%) Albany Molecular Research, Inc. (NON) 2,249 27,393 Arqule, Inc. (NON) 841 6,585 Connetics Corp. (NON) 800 13,528 Diversa Corp. (NON) 1,353 7,834 Regeneron Pharmaceuticals, Inc. (NON) 3,377 32,048 Savient Pharmaceuticals, Inc. (NON) 4,700 17,719 Telik, Inc. (NON) (S) 1,330 21,759 Building Materials (1.6%) Masco Corp. 24,140 740,615 Tyler Technologies, Inc. (NON) 2,193 18,158 Universal Forest Products, Inc. 573 32,844 Chemicals (0.4%) Andersons, Inc. (The) 92 2,694 Georgia Gulf Corp. 8,854 213,204 Commercial and Consumer Services (6.3%) Administaff, Inc. 5,278 209,748 Catalina Marketing Corp. 6,235 141,784 CCC Information Services Group (NON) 299 7,813 Consolidated Graphics, Inc. (NON) 904 38,917 eBay, Inc. (NON) 28,160 1,160,192 Google, Inc. Class A (NON) 1,360 430,386 HUB Group, Inc. Class A (NON) 757 27,789 John H. Harland Co. NCO Group, Inc. (NON) Sabre Holdings Corp. Spherion Corp. (NON) Startek, Inc. TeleTech Holdings, Inc. (NON) Unifirst Corp. Yahoo!, Inc. (NON) Communications Equipment (1.9%) Cisco Systems, Inc. (NON) Redback Networks, Inc. (NON) Computers (5.6%) Apple Computer, Inc. (NON) Brocade Communications Systems, Inc. (NON) Catapult Communications Corp. (NON) Checkpoint Systems, Inc. (NON) Dell, Inc. (NON) Emulex Corp. (NON) Magma Design Automation, Inc. (NON) Netgear, Inc. (NON) Conglomerates (1.7%) Tyco International, Ltd. Construction (0.0%) Huttig Building Products, Inc. (NON) Consumer Cyclicals (0.0%) Hooker Furniture Corp. Consumer Finance (6.4%) Accredited Home Lenders Holding Co. (NON) (S) Asta Funding, Inc. Capital One Financial Corp. CompuCredit Corp. (NON) (S) Countrywide Financial Corp. Doral Financial Corp. (Puerto Rico) (S) World Acceptance Corp. (NON) Consumer Goods (1.8%) Avon Products, Inc. Blyth Industries, Inc. Darling International, Inc. (NON) Yankee Candle Co., Inc. (The) Consumer Services (0.3%) Alderwoods Group, Inc. (Canada) (NON) Geo Group, Inc. (The) (NON) Labor Ready, Inc. (NON) Electric Utilities (1.1%) Alliant Energy Corp. Black Hills Corp. CMS Energy Corp. (NON) Puget Energy, Inc. Electronics (0.3%) Agilysys, Inc. FEI Co. (NON) IXYS Corp. (NON) Methode Electronics, Inc. Class A Omnivision Technologies, Inc. (NON) (S) Stoneridge, Inc. (NON) TriQuint Semiconductor, Inc. (NON) TTM Technologies, Inc. (NON) Energy (0.3%) Atwood Oceanics, Inc. (NON) Parker Drilling Co. (NON) Engineering & Construction (0.0%) Noble International, Ltd. Financial (4.4%) Asset Acceptance Capital Corp. (NON) CNA Surety Corp. (NON) Fannie Mae New Century Financial Corp. (R) PMI Group, Inc. (The) Radian Group, Inc. S&P 500 Index Depositary Receipts (SPDR Trust Series 1) (S) Student Loan Corp. 5 Forest Products and Packaging (0.6%) Albany International Corp. CSS Industries, Inc. Graphic Packaging Corp. (NON) Grief, Inc. Class A Louisiana-Pacific Corp. Gaming & Lottery (0.0%) Dover Downs Gaming & Entertainment, Inc. Health Care Services (3.8%) American Dental Partners, Inc. (NON) Cerner Corp. (NON) (S) Genesis HealthCare Corp. (NON) Manor Care, Inc. OCA, Inc. (NON) Odyssey Healthcare, Inc. (NON) UnitedHealth Group, Inc. Homebuilding (1.8%) NVR, Inc. (NON) Household Furniture and Appliances (0.0%) Select Comfort Corp. (NON) Insurance (8.0%) Affirmative Insurance Holdings, Inc. American Equity Investment Life Holding Co. American International Group, Inc. American Physicians Capital, Inc. (NON) AmerUs Group Co. (S) Commerce Group, Inc. Delphi Financial Group Class A Direct General Corp. Everest Re Group, Ltd. (Barbados) FPIC Insurance Group, Inc. (NON) HCC Insurance Holdings, Inc. Infinity Property & Casualty Corp. IPC Holdings, Ltd. (Bermuda) 37 Midland Co. (The) National Interstate Corp. Presidential Life Corp. Stancorp Financial Group Triad Guaranty, Inc. (NON) United Fire & Casualty Co. W.R. Berkley Corp. Zenith National Insurance Corp. Investment Banking/Brokerage (0.9%) Affiliated Managers Group (NON) Calamos Asset Management, Inc. Class A IndyMac Bancorp, Inc. Leisure (1.9%) Artic Cat, Inc. Harley-Davidson, Inc. (S) Marine Products Corp. Lodging/Tourism (1.7%) MTR Gaming Group, Inc. (NON) Royal Caribbean Cruises, Ltd. Machinery (1.2%) Applied Industrial Technologies, Inc. Cascade Corp. Terex Corp. (NON) Manufacturing (0.1%) Blount International, Inc. (NON) Titan International, Inc. Medical Technology (0.9%) Alliance Imaging, Inc. (NON) American Medical Systems Holdings, Inc. (NON) Analogic Corp. Candela Corp. (NON) Cantel Medical Corp. (NON) Charles River Laboratories International, Inc. (NON) 60 Epix Pharmaceuticals, Inc. (NON) Medical Action Industries, Inc. (NON) Mentor Corp. Respironics, Inc. (NON) Metal Fabricators (0.1%) Brush Engineered Materials, Inc. (NON) Mueller Industries, Inc. Metals (2.8%) A.M. Castle & Co. (NON) AK Steel Holding Corp. (NON) Encore Wire Corp. (NON) NS Group, Inc. (NON) Reliance Steel & Aluminum Co. Shiloh Industries, Inc. (NON) Steel Dynamics, Inc. United States Steel Corp. Miscellaneous (0.9%) iShares Russell 2000 Index Fund (S) Natural Gas Utilities (0.2%) Energen Corp. 75 Transmontaigne, Inc. (NON) WGL Holdings, Inc. Office Equipment & Supplies (0.1%) Kimball International, Inc. Class B Steelcase, Inc. Systemax, Inc. (NON) Oil & Gas (8.0%) Amerada Hess Corp. Cabot Oil & Gas Corp. Class A Callon Petroleum Co. (NON) Chevron Corp. Giant Industries, Inc. (NON) Harvest Natural Resources, Inc. (NON) Occidental Petroleum Corp. Petroleum Development Corp. (NON) Vintage Petroleum, Inc. Pharmaceuticals (2.9%) Enzon, Inc. (NON) King Pharmaceuticals, Inc. (NON) Pfizer, Inc. Watson Pharmaceuticals, Inc. (NON) Power Producers (1.0%) AES Corp. (The) (NON) Publishing (0.1%) Hollinger International, Inc. Railroads (0.0%) Rail America, Inc. (NON) Real Estate (2.8%) Boykin Lodging Co. (R) (NON) Capital Automotive (R) CBL & Associates Properties (R) Cedar Shopping Centers, Inc. (R) Equity Inns, Inc. (R) Hospitality Properties Trust (R) Innkeepers USA Trust (R) LTC Properties, Inc. (R) Mills Corp. (R) National Health Investors, Inc. (R) Nationwide Health Properties, Inc. (R) Newcastle Investment Corp. (R) Novastar Financial, Inc. (R) (S) Omega Healthcare Investors, Inc. (R) RAIT Investment Trust (R) Redwood Trust, Inc. (R) (S) Restaurants (0.2%) Denny's Corp. (NON) Domino's Pizza, Inc. Luby's, Inc. (NON) Retail (6.3%) Best Buy Co., Inc. Blair Corp. 83 Borders Group, Inc. Buckle, Inc. (The) Cato Corp. (The) Class A CSK Auto Corp. (NON) Home Depot, Inc. (The) Ingles Markets, Inc. Class A Nash Finch Co. (S) Nu Skin Enterprises, Inc. Class A Payless ShoeSource, Inc. (NON) Rent-A-Center, Inc. (NON) ShopKo Stores, Inc. (NON) Supervalu, Inc. Timberland Co. (The) Class A (NON) Too, Inc. (NON) Trans World Entertainment Corp. (NON) Schools (1.4%) Apollo Group, Inc. Class A (NON) (S) Education Management Corp. (NON) Semiconductor (0.2%) ADE Corp. (NON) Advanced Energy Industries, Inc. (NON) Sigmatel, Inc. (NON) Shipping (0.1%) ABX Air, Inc. (NON) Arkansas Best Corp. Maritrans, Inc. Software (5.5%) Adobe Systems, Inc. Ansoft Corp. (NON) Atari, Inc. (NON) Blackboard, Inc. (NON) BMC Software, Inc. (NON) Citrix Systems, Inc. (NON) EPIQ Systems, Inc. (NON) Hyperion Solutions Corp. (NON) Mantech International Corp. Class A (NON) Oracle Corp. (NON) SonicWall, Inc. (NON) SPSS, Inc. (NON) Staffing (0.1%) AMN Healthcare Services, Inc. (NON) Technology Services (0.6%) Acxiom Corp. MTS Systems Corp. Transaction Systems Architects, Inc. (NON) United Online, Inc. Telecommunications (1.3%) Commonwealth Telephone Enterprises, Inc. Earthlink, Inc. (NON) Intrado, Inc. (NON) Premiere Global Services, Inc. (NON) Talk America Holdings, Inc. (NON) Textiles (0.6%) Stride Rite Corp. Tommy Hilfiger Corp. (Hong Kong) (NON) Wolverine World Wide, Inc. Tobacco (1.7%) Altria Group, Inc. Toys (0.3%) Hasbro, Inc. Jakks Pacific, Inc. (NON) (S) Trucks & Parts (0.7%) Autoliv, Inc. (Sweden) Total common stocks (cost $46,964,840) $50,614,063 SHORT-TERM INVESTMENTS (6.6%)(a) (cost $0) Principal amount Value Short-term investments held as collateral for loaned securities with yields ranging from 3.77% to 4.09% and due dates ranging from October 3, 2005 to November 1, 2005 (d) $3,355,683 $3,352,022 TOTAL INVESTMENTS Total investments (cost $50,316,862) (b) $53,966,085 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/05 (Unaudited) Notional Termination Unrealized amount date (depreciation) Agreement with Citigroup Global Markets Limited dated February 28, 2005 to receive monthly the notional amount multiplied by the total rate of return of the Commerce Bancorp Inc. NJ and pay semi-annually the notional amount multiplied by the six month USD-LIBOR-BBA plus 25 basis points. $26,960 2/28/06 $(2,417) Total $(2,417) NOTES (a) Percentages indicated are based on net assets of $50,783,072. (b) The aggregate identified cost on a tax basis is $51,055,820, resulting in gross unrealized appreciation and depreciation of $2,242,125 and $668,140, respectively, or net unrealized appreciation of $2,910,265. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at September 30, 2005. (R) Real Estate Investment Trust. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the statement of operations. At September 30, 2005, the value of securities loaned amounted to $3,258,184. The fund received cash collateral of $3,352,022 which is pooled with collateral of other Putnam funds into 20 issues of high-grade, short-term investments. Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam
